4:.

\OOO\!O\M

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06582-WHA Document 53 Filed 11/20/18 Page 1 of 3

DAVID H. SCHWARTZ (SBN 62693)

NANCY CHUNG (SBN 225584)

LAW OFFICES OF DAVID H. SCHWARTZ, INC.
423 Washington Street, Sixth Floor

San Francisco, CA 94111

Tel: (415) 399-9301

Fax: (415) 399-9878

E-mail: dhs@lodhs.com; nchung@lodhs.com

Attorneys for Defendants
Xanthe Lam, Allen Lam

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

GENENTECH, INC., CASE NO.: 3:18-cv-06582-LB

Plaintiff
CERTIFICATE OF SERVICE

V.

JHL BIOTECH, INC., XANTHE LAM, an
individual, ALLEN LAM, an individual,
JAMES QUACH, an individual, RACHO
JORDANOV, an individual, ROSE LIN, an
individual, JOHN CHAN, an individual, and
DOES 1-50

Defendant

 

 

CERTIFICATE OF SERVICE
1

 

4:.

\OOO\!O\M

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-06582-WHA Document 53 Filed 11/20/18 Page 2 of 3

I declare that I am a citizen of the United States; I am over 18 years of age; my business
address is 423 Washington Street, Sixth Floor, San Francisco, Califomia 94111. l am employed in

the City and County where this mailing occurred.
On November 20, 2018, I served

¢ NOTICE OF APPEARANCE OF DAVID H. SCHWARTZ

0 NOTICE OF APPEARANCE OF NANCY CHUNG

on the interested parties in this action by placing true copies thereof enclosed in sealed envelope(s)

 

 

addressed as follows:

Elliot R. Peters

Keker and Van Nest LLP

633 Battery Street

San Francisco, CA 94111-1809
415-391-5400

415-397-7188 (fax)
epeters@kvn.com

Attorney for Plaintiff
GENENTECH, INC.
Miles Ehrlich

Rarnsey & Ehrlich LLP
803 Hearst Ave.

Berkeley, CA 94710

(510) 548-3600

(510) 291-3060 (fax)
miles@ramsey-ehrlich.com

Attorney for Defendant
Rose Lin

Darin Snyder

Michael Tubach

O'Melveny & Myers LLP

Two Embarcadero Center, 28th Floor
San Francisco, CA 94111
415-984-8700

415-984-8701 (fax)
deberhart@omm.com
mtubach@omm.com

Attorney for Defendant
JHL Biotech, Inc.

Martha A Boersch

Lara Kollios

Boersch Shapiro LLP

1611 Telegraph Avenue, Ste. 806
Oakland, CA 94612
415-217-3700
mboersch@boerschshapiro.com

Attorney for Defendant

J ames Quach

Rod Divelbiss

JRA Law Partners, LLP

450 Pacific Avenue, Suite 200
San Francisco, CA 94133
415-788-4646

415-788-6929 (fax)
rdivelbiss@jralp.com

Attorney for Defendant
John Chan

Julia Mezhinsky Jayne
JAYNE LAW GROUP, P.C.
483 Ninth St., Suite 200
Oakland, CA 94607
415-623-3600
415-623-3605

julia@j aynelawgroup.com

Attorney for Defendant
James Quach

CERTIFICATE OF SERVICE

2

 

Lll-l>~b-)l\)

\OOO\!O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06582-WHA Document 53 Filed 11/20/18 Page 3 of 3

Edward W. Swanson

Britt H. Evangelist

Swanson & McNamara LLP

300 Montgomery Street, Suite 1100
San Francisco, CA 94104

(415) 477-3 800

(415) 477-9010 (fax)
ed@swansonmcnamara.com

Attorney for Defendant

Racho Jordanov

XX BY MAIL: l deposited such envelope(s) for collection and mailing at my business
address. In the ordinary course of business, such envelope(s) will be deposited With the
U.S. Postal Service on that same day.

XX BY ELECTRONICALLY POSTING: to the ECF Website of the United States
District Court, Northem District of California. The Court performed service
electronically on all ECF-registered entities in this matter.

BY FEDERAL EXPRESS (OVERNIGHT): l caused such envelope(s) to be
delivered via Federal Express to the addresses(s) designated (per agreement).

I declare under the penalty of perjury that the foregoing is true and correct. Executed at San

%Slflg/Wll’l Mte f

Bridgette Warren

Francisco, California on November 20, 2018.

 

CERTIFICATE OF SERVICE
3

 

